Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 1 of 6




    EXHIBIT J- Plaintiff’s Complaint

   LETTER TO MS. JASMINE PAUL

  RE: DEFENDANT HPD’S CLAIM
THAT DEFENDANT NICOLE LONDON
  IS A CURRENT HPD EMPLOYEE
             Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 2 of 6




                                                                                         October 02, 2020


Assistant Corporation Counsel
Honorable Counsel for HPD
Ms. Jasmine Paul
100 Church Street
New York, NY, 1000



Dear Ms. Paul,


First, I am grateful for the kindness and humanity that you and counsel for Breaking
Ground, Ms. Laura Juffa, have demonstrated. I am fully aware that facing a pro se litigant-
who lacks basic knowledge can be frustrating for the opposing counsel​1​.


I am sharing what I humbly consider to be evidence that calls into question the ethics of
your client- ostensibly, a public agency obliged to abide by the law and the appropriate
standard of public integrity.


In my amended complaint, I expressed concerns as to whether Defendant Nicole London
(“London”) was in fact HPD’s new project manager for Waterline Square. Defendant
Gabriel Mombrun (“Mombrun”), with whom I conversed on multiple occasions, was
originally the project manager for Waterline Square.


For reasons HPD refused to address in multiple FOIL requests, at an undisclosed point
during the lease-up process, HPD replaced Mombrun with London, as the new project
manager.

I am attaching the updated payroll records of all city employees- downloaded today from
the City payroll platform.




1
    ​In this regard, I respectfully clarify that I am by no means pro se by choice. I’ve applied to every NYC pro bono clinic,
to no avail. This extraordinary disadvantage- attempting to communicate absent a grasp of the language of the law- is
forced upon me.
       Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 3 of 6




It is deeply disturbing that according to the official city sources, there is no one HPD by
the name Nicole London (EXHIBIT A1).

Further, other platforms which derive their data from the official government sources
suggest that no one by the name Nicole London has ever worked for HPD in any capacity
(EXHIBITS A2, A3).


While there may be a genuine explanation- I am more than open to the possibility that I
am mistaken- it is nevertheless alarming, considering the credible allegations in the
amended complaint. For example: HPD’s unbearable response to the revelation that
affordable housing developers are purposefully stealing from the public $100 million
dollars by refusing to register affordable apartments as affordable; and sworn affidavits of
six ( ) whistleblowers, who were deemed credible by the Honorable Southern District
Court, and who were awarded considerable financial settlements with taxpayer money- all
within the last three (3) years.


As I continue to suffer unnecessarily, I appeal to the oath every lawyer takes upon being
admitted to the legal profession, and ask all parties to recognize the merits of an
expedited settlement.

Respectfully,



Abraham Gross
Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 4 of 6
Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 5 of 6
Case 1:20-cv-04340-RWL Document 65-3 Filed 10/15/20 Page 6 of 6
